Judge JOHNSON
dissenting in part and concurring in part.
I dissent from the majority’s conclusion that the $600 ordered as restitution is not part of the SBI’s “normal operating costs.” The practice of the SBI (division within North Carolina Department of Justice) in making undercover buys of illicit drugs from suspected drug dealers is one of the most effective of several tools regularly used by the Department in its efforts to combat the illegal drug traffic within the State. The use of funds of the Department of Justice by undercover agents to purchase illicit drugs has become such a continuing and ongoing part of the Justice Department’s efforts that the Department includes it as a line item within its general budget request. Since the early 1970’s, the North Carolina General Assembly has appropriated funds to the Justice Department on an annual basis for special investigations by undercover agents expending funds to purchase illicit drugs. See Records of the North Carolina State Budget Office; Records of the Budget Office of the North Carolina Department of Justice. I believe that funds appropriated and used by undercover agents to purchase illicit drugs have become just as much a part of the “normal operating costs” of the Justice Department as are salaries and compensation of agents, acquisition and maintenance of equipment, and office and administrative expenses.
I agree with the reasoning and interpretation of the Fourth Circuit in Evans v. Garrison, 657 F. 2d 64 (1981). The majority seeks to make a distinction where there is no difference.
As to defendant’s other assignments of error, I concur with the majority.
For the foregoing reasons, I vote to remand with instructions to modify the judgment by deleting the $600 restitution requirement.